DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 09/10/2021 which claims 1-17 have been presented for examination.
Acknowledgement is made that this application is a continuation of U.S. Patent Application No. 16/884,162, filed May 27, 2020, which issued as U.S. Patent No. 11,145,170.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/10/2021 has been considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: on page 1, insert “(which issued as U.S. Patent No. 11,145,170),” before “which is incorporated” (see line 7).  
Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,145,170 (‘170). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention and the ‘170 Patent claim similar subject matter. For instance, in claim 1 of the present claimed invention and the ‘170 Patent, the Applicant’s claim:
An apparatus comprising: 
a memory (col. 9, line 21); and
a hardware processor communicatively coupled to the memory col. 9, lines 22-23), the hardware processor configured to:
receive a first request from a user to reserve a first amount of cash at an automatic teller machine, the first request identifying the automatic teller machine (col. 9, lines 24-26);
in response to receiving the first request, determine that the automatic teller machine contains at least the first amount of cash (col. 9, lines 27-29);
in response to determining that the automatic teller machine contains at least the first amount of cash, communicate an instruction to the automatic teller machine to reserve the first amount of cash for the user and to dispense the first amount of cash to the user when an identifier is presented to the automatic teller machine (col. 9, lines 30-36);
communicate the identifier to the user (col. 9, line 38);
receive a second request to reserve a second amount of cash at the automatic teller machine, wherein the second request indicates a first denomination for the second amount of cash (col. 9, lines 39-42);
determine that the automatic teller machine does not contain at least the second amount of cash in the first denomination (col. 9, lines 43-45); and
solicit input from a sender of the second request indicating whether the automatic teller machine is permitted to fulfill the second request with a second denomination of the second amount of cash that is different from the first denomination, wherein the second denomination of the second amount of cash is available at the automatic teller machine (col. 9, lines 46-52). 
	As to claims 2-17 of the present claimed invention, the ‘170 Patent meets all the limitations as set forth in claims 2-17.

Allowable Subject Matter
8.	Claims 1-17 would be allowable upon the timely filing of a proper terminal disclaimer.
9.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim wherein the hardware processor is further configured to:
receive a second request to reserve a second amount of cash at the automatic teller machine, wherein the second request indicates a first denomination for the second amount of cash;
determine that the automatic teller machine does not contain at least the second amount of cash in the first denomination; and
solicit input from a sender of the second request indicating whether the automatic teller machine is permitted to fulfill the second request with a second denomination of the second amount of cash that is different from the first denomination, wherein the second denomination of the second amount of cash is available at the automatic teller machine. 

Conclusion
10. 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colvin et al. (US 8,756,158)
Allen (US 2011/0191242 A1)
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887